Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and 
		a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 16, drawn to a process for preparing phosgene.
Group II, claim(s) 9-15, drawn to an apparatus for preparation of phosgene.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus for preparation of phosgene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Olbrich et al. (US Patent Application Publication No. 2003/0141199 A1).
Olbrich teaches an apparatus for preparation of phosgene comprising:
• at least one electrolysis cell (= the three-chamber electrolytic cell 1) [page 3, [0031]] 

for CO2 conversion (= carbon dioxide may be introduced via pipe 17 in order to prepare basic metal carbonates) [page 3, [0033]] comprising a cathode space (= the cathode chamber K) comprising a cathode (Fig. 1) and an anode space (= the anode chamber A) comprising an anode (= the anode 11) [page 3, [0031]],
• at least one first feed apparatus (= pipe 17) for CO2 which is connected to the cathode space of the electrolysis cell (= carbon dioxide may be introduced via pipe 17 in order to prepare basic metal carbonates) [page 3, [0033]],
• at least one second feed apparatus (= pipe 16) for HCl (= a 1-normal hydrochloric acid solution was introduced into the anode space) [page 3, [0036]] which is connected to the anode space of the electrolysis cell (= acid may be fed into the anode chamber via pipe 16) [page 3, 0032]],
• at least one first removal apparatus connected to the cathode space of the electrolysis cell (= the product 42 discharged from the electrolytic cell 1) [page 3, [0034]],
•at least one second removal apparatus connected to the anode space of the electrolysis cell (= the product 41 discharged from the electrolytic cell 1) [page 3, [0034]],
• at least one first combining apparatus which is connected to the first removal apparatus and the second removal apparatus (Fig. 1),
• at least one first reactor which is connected to the first combining apparatus and is set up to react (= the precipitation reactor 2) [page 3, [0031]], and
• at least one first separation apparatus which is connected to the first reactor and is set up to separate (= the separating device 3) [page 3, [0031]].

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 18, 2021